Citation Nr: 1726229	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left eye disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1957 and from December 1958 to June 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied the Veteran's claim for service connection for a left eye disability.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript of the hearing is associated with the claims file.  

The claim was previously before the Board and was remanded for further development in March 2016.  The March 2016 remand requested an examination to determine the etiology of the Veteran's left eye disability.  For the reasons discussed below, additional development is necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a left eye disability.  Having reviewed the record, the Board finds that additional development is warranted.  

The March 2016 remand directed the AOJ to afford the Veteran with a VA examination.  The examiner was instructed to determine whether any current left eye disorder was related to active service, to include a February 1959 hospitalization for an adverse reaction to penicillin with eye involvement.  

In November 2016, a medical opinion was provided based on a review of available records in the Veteran's claims file.  The following diagnoses were noted: presence of intraocular lens in both eyes, herpes zoster ophthalmicus of the left eye, and Bell's palsy.  The clinician opined that the Veteran's claimed condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The clinician noted that the Veteran had a history of: Bell's palsy on the left side of his face, herpes zoster on the left side in 2014 that was treated with antivirals and resolved with no sequelae, and a penicillin reaction in service that manifested with swelling around his eyes.  The examiner opined that Bell's palsy and herpes zoster were not caused by the in-service penicillin reaction, but, rather, were caused by a childhood chicken pox (varicella zoster) infection.  Finally, the clinician noted that the Veteran does not have any residual disability from either the Bell's palsy, herpes zoster, or his allergic reaction to penicillin.  

Additional development is required because the November 2016 clinician addressed only current eye disorders and did not address all left eye disorders that the Veteran has had during the pendency of the appeal.  See Barr v. Nicholson, 21. Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an exam, it is obligated to provide an adequate one).  Here, the record contains evidence of additional eye diagnoses and/or complications.  In a December 2008 VA treatment record, it was observed that the Veteran was treated for angular blepharitis of the left eye.  In a July 2009 VA examination, an examiner provided diagnoses of mild nuclear sclerotic cataracts of both eyes and mild dry eye greater in the left eye than in the right eye.  In an April 2011 VA treatment record, it was noted that the Veteran had a history of MRSA to the eye; however, testing was negative for current MRSA cultures.  In an August 2014 VA surgical note, it was noted that the Veteran had blurred vision due to a left cataract; the Veteran underwent cataract extraction in September 2014.  The requirement of a current disability is satisfied if a disability is diagnosed at the time the claim was filed or during the pendency of the claim, even if the disability subsequently resolves during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, remand is required for an opinion addressing all of the Veteran's left eye disabilities, even if such disabilities have resolved during the appeal period.  

Finally, any outstanding VA treatment records should also be obtained and associated with the claims file, to include records from March 2016 to the present.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claim, to include treatment records from March 2016 to the present.  

2.  Forward the Veteran's claims file to an appropriate clinician for an addendum opinion to determine the nature and etiology of the Veteran's left eye disorder.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  Following review of the file, the clinician should provide responses to the following: 

a)  Identify any left eye disorder present since June 2008, even if it has subsequently resolved. 

The record includes the following: in a December 2008 VA treatment record, it was observed that the Veteran was treated for angular blepharitis of the left eye.  In a July 2009 VA examination, an examiner provided diagnoses of mild nuclear sclerotic cataracts of both eyes and mild dry eye greater in the left eye than in the right eye.  In an April 2011 VA treatment record, it was noted that the Veteran had a history of MRSA to the eye; however, testing was negative for current MRSA cultures.  In an August 2014 VA surgical note, it was noted that the Veteran had blurred vision due to a left cataract; the Veteran underwent cataract extraction in September 2014.  

The examiner is advised that even if a disorder subsequently resolves during the appeal period, service connection may still be awarded if a disorder is diagnosed at the time the claim was filed or during the pendency of the claim.  McClain, 21 Vet. App. at 321.  

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any left eye disorder had its onset during or was incurred as a result of active service, to include the October 1956 subconjunctival hemorrhage after a finger poke to the left eye and the February 1959 allergic reaction to penicillin manifested by edema of the eyes.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond before returning the record to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




